AFTER REMAND
Before: Mackenzie, P.J., and Sullivan and G. S. Allen,* JJ.
G. S. Allen, J.
Defendant appeals as of right his plea-based conviction of being a third-offense habitual offender, MCL 769.11; MSA 28.1083. This plea followed by one day defendant’s conviction by a jury of resisting and obstructing a police officer, MCL 750.479; MSA 28.747. We affirm.
In an order dated January 26, 1990, we remanded this case to the trial court to allow defendant to move for a new trial on the basis of his alleged incompetency to stand trial. The trial court denied that motion, and defendant does not contest the trial court’s ruling in this appeal. Rather, the sole issue raised is whether the twenty-two-day-lapse between the time defendant was arraigned on the underlying resisting and obstructing charge and the time the habitual offender information was filed, a violation of the fourteen-day rule set forth in People v Shelton, 412 Mich 565, 566; 315 NW2d 537 (1982), deprived *230the trial court of jurisdiction so that the defect was not waived by defendant’s guilty plea.
There is a split of authority in this Court concerning whether violations of the fourteen-day rule are jurisdictional defects. Compare People v Rashid, 154 Mich App 762, 768-770; 398 NW2d 525 (1986) (nonjurisdictional), and People v Heffron, 175 Mich App 543, 548-550; 438 NW2d 253 (1988) (jurisdictional). We believe that Rashid affords the better-reasoned view and therefore approve and follow it to hold that a violation of the fourteen-day rule set forth in Shelton is a nonjurisdictional defect.
Accordingly, we conclude that the violation was waived by defendant’s guilty plea. People v New, 427 Mich 482, 491; 398 NW2d 358 (1986).
Affirmed.